644 So. 2d 176 (1994)
Ruth SWEET, Appellant,
v.
STATE of Florida, Appellee.
No. 94-775.
District Court of Appeal of Florida, Fifth District.
October 28, 1994.
James B. Gibson, Public Defender, and Anne Moorman Reeves, Asst. Public Defender, Daytona Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Anthony J. Golden, Asst. Atty. Gen., Daytona Beach, for appellee.
COBB, Judge.
On this appeal, the defendant contends that several conditions of probation were illegally imposed and should be stricken, even in the absence of a contemporaneous objection.
In Watson v. State, 641 So. 2d 432 (Fla. 5th DCA 1994), we held that in the absence of a contemporaneous objection, a defendant could appeal a condition of probation only if it was, in fact, "illegal," i.e., so egregious that it is the equivalent of fundamental error. Larson v. State, 572 So. 2d 1368 (Fla. 1991).
Accordingly, we strike the $1.00 per month assessment for First Step of Volusia County, reverse the imposition of the public defender's fee and remand for noticed hearing. On remand, the lower court should eliminate any discrepancies between its oral pronouncement of conditions and the written probation order. Cleveland v. State, 617 So. 2d 1166 (Fla. 5th DCA 1993).
*177 AFFIRMED IN PART; REVERSED IN PART; AND REMANDED.
DIAMANTIS and THOMPSON, JJ., concur.